UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (94.5%) (a) Shares Value Aerospace and defense (1.4%) AeroVironment, Inc. (NON) 44,200 $1,032,512 Alliant Techsystems, Inc. 9,444 437,446 Ceradyne, Inc. (S) 40,600 893,200 Cubic Corp. 26,000 1,257,620 Teledyne Technologies, Inc. (NON) 17,072 1,063,586 Air freight and logistics (0.2%) HUB Group, Inc. Class A (NON) 19,519 580,690 Airlines (0.7%) Allegiant Travel Co. (NON) 15,500 1,101,430 Republic Airways Holdings, Inc. (NON) 242,200 1,102,010 Auto components (1.1%) Autoliv, Inc. (Sweden) 32,443 1,835,301 BorgWarner, Inc. (NON) (S) 18,363 1,232,157 Superior Industries International, Inc. (S) 41,483 708,944 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 10,800 725,436 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. (NON) 38,461 1,656,131 Capital markets (3.4%) Affiliated Managers Group (NON) (S) 7,600 848,084 E*Trade Financial Corp. (NON) 128,400 979,692 Federated Investors, Inc. Class B (S) 53,713 1,080,168 Jefferies Group, Inc. 140,785 1,765,444 Legg Mason, Inc. 35,000 858,200 SEI Investments Co. (S) 167,800 3,554,004 Waddell & Reed Financial, Inc. Class A (S) 77,122 2,243,479 Chemicals (3.8%) American Vanguard Corp. (S) 42,600 996,414 Ashland, Inc. (S) 17,919 1,261,318 Cytec Industries, Inc. 19,388 1,193,525 Eastman Chemical Co. 24,838 1,298,531 FMC Corp. (S) 20,806 1,138,088 Innophos Holdings, Inc. (S) 30,600 1,773,882 International Flavors & Fragrances, Inc. 17,162 956,610 LSB Industries, Inc. (NON) 9,800 314,874 Methanex Corp. (Canada) 46,259 1,275,361 Valspar Corp. 47,154 2,367,131 Commercial banks (6.8%) Bancorp, Inc. (The) (NON) 379,303 3,546,483 Bond Street Holdings, LLC 144A Class A (F) (NON) 38,819 834,609 City Holding Co. 21,199 700,627 City National Corp. (S) 31,818 1,567,991 Cullen/Frost Bankers, Inc. (S) 7,474 413,387 East West Bancorp, Inc. 194,332 4,236,438 First Citizens BancShares, Inc. Class A 13,744 2,258,002 International Bancshares Corp. 66,261 1,214,564 OmniAmerican Bancorp, Inc. (NON) 47,600 999,124 Popular, Inc. (Puerto Rico) (NON) 63,660 959,356 Sandy Spring Bancorp, Inc. 20,400 363,324 Signature Bank (NON) 13,500 870,750 SVB Financial Group (NON) 17,636 1,019,537 Union First Market Bankshares Corp. 50,445 770,295 Valley National Bancorp 126,598 1,177,361 Virginia Commerce Bancorp, Inc. (NON) 90,300 728,721 Webster Financial Corp. (S) 50,190 1,029,899 Commercial services and supplies (1.3%) Deluxe Corp. (S) 69,146 1,958,215 Portfolio Recovery Associates, Inc. (NON) 14,100 1,193,988 R. R. Donnelley & Sons Co. (S) 83,500 1,012,020 Communications equipment (1.9%) F5 Networks, Inc. (NON) (S) 25,200 2,353,176 Netgear, Inc. (NON) (S) 43,200 1,496,016 Polycom, Inc. (NON) 288,554 2,521,962 Computers and peripherals (0.2%) QLogic Corp. (NON) 70,942 818,671 Construction and engineering (1.2%) Aecom Technology Corp. (NON) 56,600 917,486 Chicago Bridge & Iron Co., NV (Netherlands) (S) 60,739 2,170,812 Tutor Perini Corp. (NON) 69,154 785,589 Containers and packaging (0.8%) Boise, Inc. 166,200 1,229,880 Sealed Air Corp. 52,614 852,347 Sonoco Products Co. 23,348 707,678 Diversified consumer services (1.7%) Apollo Group, Inc. Class A (NON) (S) 30,900 840,480 ITT Educational Services, Inc. (NON) (S) 15,800 613,356 Sotheby's Holdings, Inc. Class A (S) 113,600 3,334,160 Weight Watchers International, Inc. (S) 19,000 961,400 Diversified financial services (0.4%) NBH Holdings Co. 144A Class A (NON) 66,250 1,175,938 Electric utilities (1.2%) FirstEnergy Corp. 27,583 1,385,218 Pepco Holdings, Inc. 52,600 1,049,896 PNM Resources, Inc. 67,477 1,403,522 Electrical equipment (2.8%) AMETEK, Inc. (S) 77,160 2,391,960 AZZ, Inc. (S) 55,000 1,689,050 Hubbell, Inc. Class B 38,115 3,136,102 Regal-Beloit Corp. 12,896 830,116 Roper Industries, Inc. 11,250 1,118,813 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A (NON) 29,500 1,039,875 Energy equipment and services (3.3%) Atwood Oceanics, Inc. (NON) (S) 40,400 1,799,012 Helix Energy Solutions Group, Inc. (NON) (S) 85,600 1,530,528 Key Energy Services, Inc. (NON) (S) 274,058 2,195,205 Oil States International, Inc. (NON) 20,851 1,515,868 Parker Drilling Co. (NON) 284,400 1,316,772 Superior Energy Services (NON) 63,900 1,384,713 Unit Corp. (NON) 30,851 1,226,636 Food and staples retail (0.2%) Nash Finch Co. 36,423 697,865 Food products (0.4%) Fresh Del Monte Produce, Inc. 58,900 1,443,050 Health-care equipment and supplies (1.6%) Align Technology, Inc. (NON) (S) 58,200 1,976,472 Cyberonics, Inc. (NON) 21,700 939,610 Hill-Rom Holdings, Inc. 53,846 1,408,073 SurModics, Inc. (NON) 67,251 1,071,981 Health-care providers and services (5.4%) Amedisys, Inc. (NON) (S) 141,709 1,727,433 AMN Healthcare Services, Inc. (NON) 170,366 994,937 Chemed Corp. (S) 38,700 2,429,199 Coventry Health Care, Inc. 47,800 1,593,174 Health Net, Inc. (NON) 44,500 979,890 Healthways, Inc. (NON) 241,685 2,709,289 Kindred Healthcare, Inc. (NON) (S) 159,900 1,514,253 LifePoint Hospitals, Inc. (NON) 24,700 941,564 Molina Healthcare, Inc. (NON) (S) 116,567 2,845,400 Omnicare, Inc. (S) 52,589 1,651,820 Universal American Corp. (NON) 76,900 689,024 Hotels, restaurants, and leisure (1.1%) Cheesecake Factory, Inc. (The) (NON) (S) 111,600 3,740,832 Household durables (2.6%) CSS Industries, Inc. 6,622 124,096 Harman International Industries, Inc. (S) 55,200 2,227,320 Helen of Troy, Ltd. (Bermuda) (NON) 88,516 2,696,197 NVR, Inc. (NON) 1,469 1,136,977 Tempur-Pedic International, Inc. (NON) 24,300 692,307 Whirlpool Corp. (S) 25,400 1,716,024 Household products (0.6%) Energizer Holdings, Inc. (NON) 25,000 1,944,250 Insurance (4.0%) American Financial Group, Inc. (S) 25,883 976,048 Amerisafe, Inc. (NON) 14,896 371,879 Aspen Insurance Holdings, Ltd. 36,575 1,051,166 Endurance Specialty Holdings, Ltd. (Bermuda) 26,179 907,626 Hanover Insurance Group, Inc. (The) 47,834 1,677,538 HCC Insurance Holdings, Inc. (S) 30,707 940,862 RenaissanceRe Holdings, Ltd. 14,537 1,075,593 Safety Insurance Group, Inc. 29,845 1,264,831 SeaBright Insurance Holdings, Inc. 39,845 335,893 Selective Insurance Group 82,873 1,430,388 Stancorp Financial Group (S) 29,422 875,599 Validus Holdings, Ltd. 26,148 850,594 W.R. Berkley Corp. 45,687 1,673,515 Internet software and services (1.7%) IAC/InterActiveCorp. 45,929 2,416,325 Open Text Corp. (Canada) (NON) 40,000 1,800,000 ValueClick, Inc. (NON) 89,837 1,411,339 IT Services (2.6%) Alliance Data Systems Corp. (NON) 20,528 2,668,640 DST Systems, Inc. 34,500 1,859,550 Global Payments, Inc. 34,995 1,498,486 NeuStar, Inc. Class A (NON) 76,826 2,720,409 Leisure equipment and products (0.3%) Polaris Industries, Inc. 14,166 1,064,717 Life sciences tools and services (1.2%) Bio-Rad Laboratories, Inc. Class A (NON) 23,900 2,299,419 Parexel International Corp. (NON) 64,300 1,769,536 Machinery (5.4%) Actuant Corp. Class A (S) 80,800 2,299,568 AGCO Corp. (NON) (S) 27,828 1,219,980 EnPro Industries, Inc. (NON) (S) 24,285 837,104 Gardner Denver, Inc. (S) 19,234 1,095,953 Kennametal, Inc. 44,900 1,656,810 Manitowoc Co., Inc. (The) (S) 153,668 1,844,016 Oshkosh Corp. (NON) (S) 92,654 2,086,568 Terex Corp. (NON) 50,100 976,950 WABCO Holdings, Inc. (NON) 92,800 5,096,576 Woodward, Inc. 22,300 748,611 Media (0.9%) Gannett Co., Inc. (S) 134,800 1,902,028 Valassis Communications, Inc. (NON) (S) 47,000 1,059,850 Metals and mining (2.1%) Cliffs Natural Resources, Inc. (S) 45,800 1,872,762 Coeur d'Alene Mines Corp. (NON) 38,500 627,935 Reliance Steel & Aluminum Co. 45,017 2,317,475 Walter Energy, Inc. 60,300 2,068,290 Multiline retail (0.7%) Dollar Tree, Inc. (NON) 26,202 1,319,009 Saks, Inc. (NON) (S) 96,767 1,009,280 Multi-utilities (0.3%) Black Hills Corp. 31,600 1,006,460 Oil, gas, and consumable fuels (3.0%) Berry Petroleum Co. Class A (S) 38,705 1,471,564 Cabot Oil & Gas Corp. (S) 31,828 1,342,823 Contango Oil & Gas Co. (NON) (S) 13,400 793,950 HollyFrontier Corp. 55,800 2,086,362 SM Energy Co. 12,700 598,043 Stone Energy Corp. (NON) (S) 48,200 1,265,732 Tesoro Corp. (NON) 50,000 1,382,500 Whiting Petroleum Corp. (NON) 24,728 999,011 Paper and forest products (0.2%) Domtar Corp. (Canada) 9,700 716,442 Personal products (0.7%) Inter Parfums, Inc. (S) 151,000 2,455,260 Pharmaceuticals (2.1%) Endo Health Solutions, Inc. (NON) 48,444 1,440,240 Impax Laboratories, Inc. (NON) 118,800 2,639,736 Medicis Pharmaceutical Corp. Class A 85,743 2,822,660 Professional services (2.1%) Dun & Bradstreet Corp. (The) (S) 30,728 2,464,078 Heidrick & Struggles International, Inc. 37,500 501,750 Towers Watson & Co. Class A 39,700 2,327,611 TrueBlue, Inc. (NON) 107,054 1,629,362 Real estate investment trusts (REITs) (4.8%) DiamondRock Hospitality Co. 182,111 1,722,770 Entertainment Properties Trust 9,564 431,910 Hospitality Properties Trust 91,394 2,218,132 Kimco Realty Corp. 32,522 633,854 LaSalle Hotel Properties 85,494 2,245,072 LTC Properties, Inc. 34,257 1,222,975 Macerich Co. (The) 19,313 1,128,072 National Health Investors, Inc. (S) 20,262 1,087,867 National Retail Properties, Inc. 30,378 896,151 Omega Healthcare Investors, Inc. 73,942 1,792,354 Taubman Centers, Inc. 16,739 1,297,607 Ventas, Inc. 18,963 1,275,262 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 39,900 2,660,931 Road and rail (0.2%) Arkansas Best Corp. 44,767 612,860 Semiconductors and semiconductor equipment (4.3%) Cymer, Inc. (NON) (S) 15,800 903,918 KLA-Tencor Corp. 21,126 1,075,525 Lam Research Corp. (NON) 59,868 2,060,058 MKS Instruments, Inc. (S) 43,180 1,139,952 Omnivision Technologies, Inc. (NON) 105,200 1,474,904 PMC - Sierra, Inc. (NON) (S) 217,800 1,158,696 RF Micro Devices, Inc. (NON) 232,600 902,488 Silicon Laboratories, Inc. (NON) (S) 30,400 1,123,280 Skyworks Solutions, Inc. (NON) 103,306 2,988,643 Teradyne, Inc. (NON) (S) 95,100 1,398,921 Software (4.3%) ANSYS, Inc. (NON) (S) 32,835 1,968,787 Autodesk, Inc. (NON) 38,400 1,302,528 Blackbaud, Inc. 50,993 1,375,791 FactSet Research Systems, Inc. (S) 9,008 837,384 Fair Isaac Corp. (S) 43,419 1,879,609 Manhattan Associates, Inc. (NON) 41,600 1,942,304 Progress Software Corp. (NON) (S) 48,050 934,092 Synopsys, Inc. (NON) (S) 57,131 1,730,498 TIBCO Software, Inc. (NON) 53,898 1,513,995 Websense, Inc. (NON) 59,614 894,806 Specialty retail (3.3%) Aaron's, Inc. 37,200 1,091,076 Aeropostale, Inc. (NON) 66,703 1,315,383 ANN, Inc. (NON) 54,242 1,468,873 Buckle, Inc. (The) (S) 33,211 1,284,269 Cabela's, Inc. (NON) (S) 59,807 2,747,534 Cato Corp. (The) Class A 33,485 937,580 Jos. A. Bank Clothiers, Inc. (NON) (S) 48,075 2,031,650 Textiles, apparel, and luxury goods (2.3%) Crocs, Inc. (NON) (S) 83,800 1,286,330 Deckers Outdoor Corp. (NON) 33,700 1,405,627 Jones Group, Inc. (The) 149,300 1,578,101 Maidenform Brands, Inc. (NON) (S) 48,408 1,020,441 Perry Ellis International, Inc. (NON) (S) 24,207 456,302 True Religion Apparel, Inc. 37,700 989,248 Wolverine World Wide, Inc. (S) 21,483 954,490 Thrifts and mortgage finance (1.1%) Kaiser Federal Financial Group, Inc. 115,296 1,676,404 Provident New York Bancorp 230,298 1,902,261 Tobacco (0.2%) Universal Corp. (S) 17,394 792,123 Trading companies and distributors (0.8%) Applied Industrial Technologies, Inc. (S) 44,206 1,642,695 MSC Industrial Direct Co., Inc. Class A 13,400 920,977 Total common stocks (cost $268,499,910) SHORT-TERM INVESTMENTS (23.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 64,275,995 $64,275,995 Putnam Money Market Liquidity Fund 0.13% (e) 15,196,237 15,196,237 Total short-term investments (cost $79,472,232) TOTAL INVESTMENTS Total investments (cost $347,972,142) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $332,538,671. (b) The aggregate identified cost on a tax basis is $348,840,001, resulting in gross unrealized appreciation and depreciation of $71,844,842 and $26,887,716, respectively, or net unrealized appreciation of $44,957,126. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $62,930,483. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $64,275,995, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,487 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,509,655 and $17,710,988, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $46,781,339 $— $— Consumer staples 8,057,984 — — Energy 20,908,719 — — Financials 68,808,084 2,010,547 — Health care 36,099,841 — — Industrials 52,634,114 — — Information technology 51,210,628 — — Materials 22,968,543 — — Utilities 4,845,096 — — Total common stocks — Short-term investments 15,196,237 64,275,995 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (3.2%) L-3 Communications Holdings, Inc. 87,100 $6,174,519 Northrop Grumman Corp. (S) 117,800 7,798,360 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 151,800 1,637,922 Tenneco, Inc. (NON) 71,400 2,091,306 Beverages (2.4%) Coca-Cola Enterprises, Inc. 358,400 10,508,288 Capital markets (4.0%) Ameriprise Financial, Inc. 90,962 4,704,555 Charles Schwab Corp. (The) (S) 273,600 3,455,568 E*Trade Financial Corp. (NON) 143,318 1,093,516 Fortress Investment Group LLC Class A 710,669 2,686,329 Invesco, Ltd. 151,200 3,346,056 Raymond James Financial, Inc. 63,587 2,137,795 Chemicals (3.1%) Celanese Corp. Ser. A 132,700 5,059,851 Georgia Gulf Corp. 50,100 1,642,278 LyondellBasell Industries NV Class A (Netherlands) 115,000 5,120,950 Tronox, Ltd. Class A (NON) (S) 69,000 1,598,730 Commercial banks (4.7%) Bancorp, Inc. (The) (NON) (S) 427,699 3,998,986 Fifth Third Bancorp 237,400 3,280,868 First Horizon National Corp. 692,700 5,700,921 UMB Financial Corp. (S) 43,300 2,080,998 Wells Fargo & Co. 168,466 5,695,835 Commercial services and supplies (1.9%) ACCO Brands Corp. (NON) (S) 493,900 4,183,333 Healthcare Services Group, Inc. (S) 195,318 4,234,494 Communications equipment (1.8%) Cisco Systems, Inc. 213,100 3,398,945 Polycom, Inc. (NON) 314,700 2,750,478 Tellabs, Inc. 550,100 1,809,829 Computers and peripherals (1.0%) Electronics for Imaging, Inc. (NON) 132,800 1,941,536 NetApp, Inc. (NON) 76,203 2,489,552 Containers and packaging (4.3%) Sealed Air Corp. (S) 205,100 3,322,620 Silgan Holdings, Inc. 380,300 15,672,162 Diversified financial services (2.7%) Bank of America Corp. 405,800 2,978,572 Citigroup, Inc. 100,700 2,731,991 JPMorgan Chase & Co. 174,100 6,267,600 Electric utilities (2.6%) American Electric Power Co., Inc. 71,000 2,999,040 Great Plains Energy, Inc. 276,200 6,126,116 XCEL Energy, Inc. 82,500 2,417,250 Electrical equipment (1.6%) AMETEK, Inc. 222,975 6,912,225 Energy equipment and services (5.0%) Cameron International Corp. (NON) 116,400 5,851,428 Ensco PLC Class A (United Kingdom) 80,600 4,378,998 Key Energy Services, Inc. (NON) (S) 344,400 2,758,644 National Oilwell Varco, Inc. 68,800 4,974,240 Oil States International, Inc. (NON) 56,700 4,122,090 Food products (0.9%) Mead Johnson Nutrition Co. 53,700 3,917,952 Health-care equipment and supplies (8.1%) Alere, Inc. (NON) 293,900 5,545,893 Covidien PLC (Ireland) 195,242 10,910,123 Merit Medical Systems, Inc. (NON) (S) 431,880 5,834,699 St. Jude Medical, Inc. 175,600 6,560,416 Stryker Corp. (S) 128,700 6,696,261 Health-care providers and services (3.8%) Aetna, Inc. 105,900 3,818,754 CIGNA Corp. 65,800 2,650,424 Mednax, Inc. (NON) 120,400 7,962,052 WellCare Health Plans, Inc. (NON) 33,600 2,177,952 Hotels, restaurants, and leisure (1.1%) McDonald's Corp. 52,800 4,718,208 Household durables (3.1%) Garmin, Ltd. 65,000 2,509,650 Newell Rubbermaid, Inc. 268,244 4,734,507 NVR, Inc. (NON) 2,600 2,012,348 Skullcandy, Inc. (NON) (S) 295,900 4,263,919 Household products (1.4%) Church & Dwight Co., Inc. (S) 69,013 3,975,839 Energizer Holdings, Inc. (NON) (S) 28,100 2,185,337 Industrial conglomerates (2.6%) Tyco International, Ltd. 203,400 11,174,796 Insurance (6.2%) Brown & Brown, Inc. 120,100 3,031,324 Employers Holdings, Inc. 170,135 3,042,014 Hanover Insurance Group, Inc. (The) 42,600 1,493,982 Hartford Financial Services Group, Inc. (The) (S) 205,434 3,379,389 Marsh & McLennan Cos., Inc. 140,400 4,662,684 Validus Holdings, Ltd. 117,400 3,819,022 XL Group PLC 377,600 7,797,440 IT Services (0.6%) Total Systems Services, Inc. 100,996 2,388,555 Leisure equipment and products (1.3%) LeapFrog Enterprises, Inc. (NON) 173,500 1,993,515 Mattel, Inc. 109,800 3,861,666 Machinery (6.3%) Eaton Corp. (S) 75,800 3,323,072 Gardner Denver, Inc. (S) 85,200 4,854,696 Joy Global, Inc. (S) 53,200 2,763,208 Snap-On, Inc. (S) 167,300 11,339,594 Stanley Black & Decker, Inc. (S) 55,200 3,692,328 Wabtec Corp. 22,614 1,790,577 Media (2.6%) Interpublic Group of Companies, Inc. (The) (S) 140,000 1,381,800 Regal Entertainment Group Class A (S) 353,000 4,878,460 Time Warner, Inc. (S) 133,200 5,210,784 Metals and mining (0.7%) Steel Dynamics, Inc. (S) 231,200 2,980,168 Multiline retail (1.4%) Dollar General Corp. (NON) 64,600 3,295,246 Macy's, Inc. 79,400 2,845,696 Multi-utilities (2.0%) Ameren Corp. 125,600 4,296,776 DTE Energy Co. 75,300 4,621,161 Office electronics (1.3%) Xerox Corp. (S) 793,400 5,498,262 Oil, gas, and consumable fuels (4.7%) Apache Corp. 31,300 2,695,556 Cabot Oil & Gas Corp. (S) 21,500 907,085 Marathon Oil Corp. 246,400 6,522,208 Pioneer Natural Resources Co. 40,555 3,594,390 Southwestern Energy Co. (NON) (S) 119,500 3,973,375 Swift Energy Co. (NON) (S) 151,400 2,829,666 Personal products (0.9%) Avon Products, Inc. 265,900 4,118,791 Pharmaceuticals (3.1%) Pfizer, Inc. 250,300 6,017,212 ViroPharma, Inc. (NON) (S) 154,202 3,347,725 Watson Pharmaceuticals, Inc. (NON) (S) 55,300 4,303,999 Real estate management and development (0.3%) CBRE Group, Inc. Class A (NON) 85,600 1,333,648 Software (1.0%) Synopsys, Inc. (NON) 141,800 4,295,122 Specialty retail (4.4%) Abercrombie & Fitch Co. Class A 60,100 2,031,380 AutoZone, Inc. (NON) 3,700 1,388,351 Bed Bath & Beyond, Inc. (NON) (S) 30,600 1,865,070 Best Buy Co., Inc. (S) 214,800 3,885,732 GameStop Corp. Class A (S) 147,400 2,361,348 Staples, Inc. (S) 189,800 2,418,052 TJX Cos., Inc. (The) 114,800 5,083,344 Total common stocks (cost $405,919,831) SHORT-TERM INVESTMENTS (22.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 84,835,880 $84,835,880 Putnam Money Market Liquidity Fund 0.13% (e) 15,035,848 15,035,848 Total short-term investments (cost $99,871,728) TOTAL INVESTMENTS Total investments (cost $505,791,559) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $438,109,798. (b) The aggregate identified cost on a tax basis is $506,421,085, resulting in gross unrealized appreciation and depreciation of $47,511,842 and $29,063,822, respectively, or net unrealized appreciation of $18,448,020. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $81,992,192. The fund received cash collateral of $84,835,880, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,688 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $48,495,982 and $49,777,059, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $64,468,304 $— $— Consumer staples 24,706,207 — — Energy 42,607,680 — — Financials 78,719,093 — — Health care 65,825,510 — — Industrials 68,241,202 — — Information technology 24,572,279 — — Materials 35,396,759 — — Utilities 20,460,343 — — Total common stocks — — Short-term investments 15,035,848 84,835,880 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
